 1                                                          THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
     STATE OF WASHINGTON,
10                                                     No. 2:19-cv-01502-BJR
11                          Plaintiff,
                                                       ORDER GRANTING AGREED MOTION
             v.                                        OF FORMER U.S. GOVERNMENT
12
     DONALD J. TRUMP, in his official capacity         OFFICIALS AS AMICI CURIAE FOR
13   as President of the United States of America,     LEAVE TO FILE AMICUS BRIEF IN
     et al.                                            SUPPORT OF PLAINTIFF’S MOTION
14                                                     FOR SUMMARY JUDGMENT
                            Defendants.
15

16          This matter came before the Court on the Agreed Motion of Former U.S. Government
17   Officials as Amici Curiae for Leave to File Amicus Brief in Support of Plaintiff’s Motion for
18   Summary Judgment (“Motion for Leave”). Having been fully informed, the Court GRANTS
19   the Motion for Leave. The amicus brief attached as Exhibit A to the Motion for Leave is
20   hereby deemed filed.
21          IT IS SO ORDERED this 28th day of October, 2019.
22

23

24

25
                                                         A
                                                         Barbara Jacobs Rothstein
                                                         U.S. District Court Judge
26
